Exhibit 99.1 CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS OF SILVERCREST MINES INC. FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING CONDENSED CONSOLIDATED INTERIM FINANCIAL REPORTING The accompanying condensed consolidated interim financial statements of SilverCrest Mines Inc. (“the Company”) have been prepared by management in accordance with International Financial Reporting Standards (“IFRS”). Management acknowledges responsibility for the preparation and presentation of the condensed consolidated interim financial statements, including responsibility for significant accounting estimates and the choice of accounting principles and methods that are appropriate to the Company‘s circumstances. Management is responsible for establishing internal controls over financial reporting for the Company. Management has designed and implemented internal controls over financial reporting that provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with IFRS. The Audit Committee of the Board of Directors meets periodically with Management to review results of the condensed consolidated interim financial statements and related financial reporting matters prior to submitting the condensed consolidated interim financial statements to the Board of Directors for approval. The Audit Committee is appointed by the Board of Directors and all of its members are independent directors. The condensed consolidated interim financial statements have been approved by the Board of Directors on the recommendation of the Audit Committee. 1 SILVERCREST MINES INC. Table of Contents Page Condensed Consolidated Statements of Financial Position 3 Condensed Consolidated Interim Statements of Operations and Comprehensive Earnings (Loss) 4 Condensed Consolidated Interim Statements of Cash Flows 5 Condensed Consolidated Interim Statements of Changes in Shareholders’ Equity (Deficiency) 6 Notes to the Condensed Consolidated Interim Financial Statements 7 – 20 2 SILVERCREST MINES INC. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (UNAUDITED PREPARED BY MANAGEMENT) (Expressed in United States Dollars) AS AT June 30, 2012 December 31, 2011 ASSETS Current Assets Cash and cash equivalents $ $ Designated cash (note 10) Short term investments - Amounts receivable Prepaid expenses Inventory (note 5) Total Current Assets Non-Current Assets Value added taxes receivable Property, plant and equipment (note 6) Exploration and evaluation assets (note 7) Total Non-Current Assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Income taxes payable Derivative instruments (note 10) Deferred revenue (note 8) Total Current Liabilities Non-Current Liabilities Asset retirement obligations (note 9) Deferred revenue (note 8) Deferred tax liability (note 20) Derivative instruments (note 10) Total Non-Current Liabilities Total Liabilities Shareholders’ Equity Capital stock (note 11) Reserves (note 11) Accumulated comprehensive loss ) ) Deficit ) ) Total Shareholders' Equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ Nature of operations (note 1) Approved by the Board and authorized for issue on August 14, 2012. “J. Scott Drever” Director “Barney Magnusson” Director The accompanying notes are an integral part of these condensed consolidated interim financial statements. 3 SILVERCREST MINES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF OPERATIONS AND COMPREHENSIVE EARNINGS (LOSS) (UNAUDITED PREPARED BY MANAGEMENT) (Expressed in United States Dollars) For the three and six months ended June 30 Three months ended Six months ended Revenues (note 12) $ Cost of sales (note 13) Depletion, depreciation and accretion ) Mine operating earnings Income (expenses) General and administrative expenses (note 14, 16) Share-based compensation (note 11) Foreign exchange loss ) Interest income Finance costs - ) - ) Gain (loss) on derivative instruments (note 10) Income (loss) before taxes ) Taxes Current income tax expense ) - ) - Deferred tax expense ) - ) - Net income (loss) ) Other comprehensive earnings (loss) Exchange (loss) gain in translation to US Dollars ) ) Comprehensive earnings (loss) for the period $ ) Earnings (loss) per common share (note 15) Basic $ ) Diluted $ ) The accompanying notes are an integral part of these condensed consolidated interim financial statements. 4 SILVERCREST MINES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CASH FLOWS (UNAUDITED PREPARED BY MANAGEMENT) (Expressed in United States Dollars) For the six months ended June 30 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) for the period $ $ ) Items not affecting cash: Depletion, depreciation and accretion Interest income ) ) Share-based compensation Finance costs - Unrealized foreign exchange loss Loss on derivatives (note 10) Derivative revenue recorded (note 12) ) ) Deferred revenue (note 8) ) ) Current income tax expense - Deferred tax liability - Cash flows before changes in working capital items Amounts receivable ) Taxes receivable ) ) Prepaid expenses ) ) Inventory ) ) Accounts payable and accrued liabilities Cash flows before income taxes Income taxes paid ) - Net cash provided by operating activities CASH FLOWS FROM FINANCING ACTIVITIES Capital stock issued - Capital stock issuance costs - ) Warrants exercised - Stock options exercised Long term debt - repayment - ) Interest paid - ) Net cash provided by financing activities CASH FLOWS FROM INVESTING ACTIVITIES Property, plant and equipment ) ) Short term investments ) Sales of silver and gold capitalized - Exploration and evaluation ) ) Interest received Net cash provided by (used in) investing activities ) Impact of exchange rate changes on cash and cash equivalents ) Change in cash and cash equivalents, during period CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ Cash and cash equivalents is represented by: Cash $ $ Cash equivalents Designated cash $ $ Supplemental disclosure with respect to cash flows (note 17) The accompanying notes are an integral part of these condensed consolidated interim financial statements. 5 SILVERCREST MINES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (DEFICIENCY) (UNAUDITED PREPARED BY MANAGEMENT) (Expressed in United States Dollars) Capital Stock Reserves Accumulated Deficit Total Number Amount Share-Based Comprehensive Payments Loss Balance at January 1, 2011 $ $ $ ) $ ) $ ) Stock options exercised ) - - Issuance of capital stock - Share issuance costs - ) - - - ) Share-based compensation - Fair value of agent warrants - ) - - - Loss for the period - ) ) Currency translation adjustment - Balance at June 30, 2011 ) ) Warrants exercised ) - - Stock options exercised ) - - Share issuance costs - ) - - - ) Share-based compensation - Net earnings for the period - Currency translation adjustment - - - ) - ) Balance at December 31, 2011 ) ) $ Warrants exercised ) - - Stock options exercised ) - - Share-based compensation - Net earnings for the period - Currency translation adjustment - - - ) - ) Balance at June 30, 2012 $ $ $ ) $ ) $ The accompanying notes are an integral part of these condensed consolidated interim financial statements. 6 SILVERCREST MINES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) (Expressed in United States Dollars) THREE AND SIX MONTHS ENDED JUNE 30, 2012 and 2011TSX.V:SVL 1.NATURE OF OPERATIONS SilverCrest Mines Inc. (“SilverCrest” or the “Company”) is incorporated under the jurisdiction of the Province of British Columbia, Canada pursuant to the British Columbia Business Corporations Act.The Company is engaged in mining at the Santa Elena Mine in Mexico and is involved in related activities including acquisition, exploration, development, extraction, processing and reclamation. The head office and principal address of the Company is 570 Granville Street, Suite 501, Vancouver, BC, Canada, V6C 3P1. The address of the Company’s registered and records office is 19th Floor, 885 West Georgia Street, Vancouver, BC, Canada, V6C 3E8. SilverCrest is a public company which is listed on the TSX Venture Exchange (under the symbol SVL) and the OTCQX (under the symbol STVZF). These condensed consolidated interim financial statements were authorized for issue by the board of directors of the Company on August 14, 2012. 2.BASIS OF PRESENTATION Statement of Compliance These condensed consolidated interim financial statements have been prepared in accordance with International Accounting Standard 34 Interim Financial Reporting (“IAS 34”) as issued by the International Accounting Standards Board (“IASB”). These condensed consolidated interim financial statements should be read in conjunction with SilverCrest’s most recently issued consolidated financial statements for the year ended December 31, 2011, which includes information necessary or useful to understanding the Company’s business and financial statement presentation. In particular, the Company’s significant accounting policies, use of judgments and estimates were presented in Note 2 of these consolidated financial statements, and have been consistently applied in the preparation of these condensed consolidated interim financial statements. Basis of Preparation These condensed consolidated interim financial statements have been prepared on a historical cost basis except for certain financial instruments which are measured at fair value. These condensed consolidated interim financial statements include the accounts of SilverCrest and its wholly-owned subsidiaries NorCrest Silver Inc., and SVL Minerals Ltd. (both incorporated under the laws of Canada), and Nusantara de Mexico S.A. de C.V., Santa Elena Oro y Plata S.A. de C.V., Minera de Cerro Santo S.A. de C.V., Magellan Exploracion S.A. de C.V. and SilverCrest de Mexico S.A. de C.V. (all incorporated under the laws of Mexico). All intercompany balances, transactions, income and expenses, and profits or losses have been eliminated on consolidation. SilverCrest consolidates subsidiaries where the Company has the ability to exercise control. Control is achieved when the Company has the power to govern the financial and operating policies of the entity. Control is normally achieved through ownership, directly or indirectly, of more than 50 percent of the voting power. Control can also be achieved through power over more than half of the voting rights by virtue of an agreement with other investors or through the exercise of de facto control. Company Ownership% Place of Incorporation Principal Activity NorCrest Silver Inc. 100% Canada Holding Company SVL Minerals Ltd. 100% Canada Holding Company Nusantara de MexicoS.A. de C.V. 100% Mexico Santa Elena Mine and Mineral Development Santa Elena Oro Y Plata S.A. de C.V. 100% Mexico Service Company Minera de Cerro Santo S.A. de C.V. 100% Mexico Service Company Magellan Exploracion S.A. de C.V. 100% Mexico Service Company SilverCrest de Mexico S.A. de C.V. 100% Mexico Exploration and Evaluation 7 SILVERCREST MINES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) (Expressed in United States Dollars) THREE AND SIX MONTHS ENDED JUNE 30, 2012 and 2011TSX.V:SVL 3.NEW STANDARDS NOT YET ADOPTED The International Accounting Standards Board (“IASB”) issued the following pronouncements that are effective for years beginning January 1, 2013, or later and may affect the Company’s future financial statements. · IFRS 9, Financial Instruments · IFRS 10, Consolidated Financial Statements · IFRS 11, Joint Arrangements · IFRS 12, Disclosure of Interests in Other Entities · IFRS 13, Fair Value Measurement · IAS 32, Financial Instruments Presentation · IFRIC 20, Stripping Costs in the Production Phase of a Surface Mine These new and revised accounting standards have not yet been adopted by SilverCrest, and the Company has not yet completed the process of assessing the impact that they will have on its financial statements, or whether to early adopt any of the new requirements. 4.MANAGEMENT OF CAPITAL The Company’s objective when managing capital is to safeguard the Company’s ability to continue as a going concern in order to support normal operating requirements at the Santa Elena Mine, continue the exploration and evaluation of its mineral properties and support any expansionary plans. The Company considers items in its shareholders’ equity as its capital. The Company manages and adjusts its capital structure when changes to the risk characteristics of the underlying assets or changes in economic conditions occur. To maintain or adjust the capital structure, the Company may attempt to issue new equity, dispose of certain of its assets or issue debt. In order to facilitate the management of its capital requirements, the Company prepares annual expenditure budgets which are revised periodically based on the results of its operations at the Santa Elena Mine, exploration programs, availability of financing and industry conditions. Annual and materially updated budgets are approved by the Board of Directors. There are no external restrictions on management of capital except as disclosed in note 10. The Company’s investment policy is to invest any excess cash in liquid short-term interest-bearing instruments. When utilized, these instruments are selected with regard to the expected timing of expenditures from continuing operations. The Company expects to have sufficient capital resources to meet its planned operational expenses, financing obligations, administrative overhead expenses and exploration plans for 2012. Actual funding requirements may vary from those planned due to a number of factors, including the progress of operations at the Santa Elena Mine and other exploration and development activities. The Company believes it will be able to raise capital as required in the long term, but recognizes there will be risks involved that may be beyond its control. 5.INVENTORY June 30, 2012 December 31, 2011 Silver and gold in process $ $ Finished goods - dore bars Supplies $ $ 8 SILVERCREST MINES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) (Expressed in United States Dollars) THREE AND SIX MONTHS ENDED JUNE 30, 2012 and 2011TSX.V:SVL 6.PROPERTY, PLANT AND EQUIPMENT Santa Elena Mine Corporate Total Equipment Mining Assets Expansion Office Cost Balance at January, 1, 2011 $ $ $
